Citation Nr: 1003041	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-19 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for 
service-connected diabetes mellitus.

2. Entitlement to a total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty March 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In June 2009, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. The Veteran's service-connected diabetes mellitus is 
manifested by twice daily insulin injections and frequent 
episodes of hypoglycemia.

2.  The Veteran's service-connected diabetes mellitus is not 
manifested by episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider plus 
complications that would not compensable if separately 
evaluated.  


CONCLUSION OF LAW

The criteria for a rating a rating in excess of 40 percent 
for service-connected diabetes mellitus have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, held that VCAA notice 
requirements also apply to the evidence considered in 
determinations of the degree of disability and effective date 
of the disability once service connection has been 
established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was provided with a VCAA 
notification letter in November 2005, prior to the initial 
unfavorable AOJ decision issued in January 2006.  An 
additional letter was sent in June 2008, which was relevant 
to the substantiation of disability ratings. 
 
The Board observes that the pre-adjudicatory VCAA notice 
issued in November 2005 informed the Veteran that he must 
show that his service-connected disability had increased in 
severity, how VA would assist him in developing his claim, 
and his and VA's obligations in providing such evidence for 
consideration.       

With respect to notice of disability ratings and effective 
dates, the Board acknowledges that the letter with respect to 
disability ratings was issued after the initial adjudication 
of the claim and that no notice as to effective dates was 
sent.  However, the Board but finds that no prejudice to the 
Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  Although the evidence necessary to support a 
disability rating is relevant to the claim, as a matter of 
law, providing the Veteran with VCAA-compliant notice prior 
to a readjudication "cures" any timing problem resulting 
from any deficiency in notice content or the lack of notice 
prior to an initial adjudication.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007); citing Mayfield v. Nicholson, 
444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement of the 
case (SOC) and supplemental SOC (VA) constitute 
"readjudication decisions" that comply with all due process 
requirements if preceded by adequate VCAA notice.  See 
Mayfield, 499 F. 3d.  In the present case, an SSOC was issued 
after the June 2008 letter, thereby rectifying any timing 
deficiency.  As for effective date notice, as the Board 
herein concludes that the preponderance of the evidence is 
against the Veteran's increased rating claim, any questions 
as to the assignment of an effective date are rendered moot. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  Mayfield, 444 F.3d.  Based on the above, the 
Board finds that further VCAA notice is not necessary prior 
to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, Social Security Administration 
(SSA) records and the reports of November 2005, May 2006, 
December 2006, and November 2008 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claim.  The Veteran has not identified 
any additional, relevant records that VA needs to obtain for 
an equitable disposition of his claim.

With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, each examiner documented 
the Veteran's subjective complaints and medical history and 
evaluated the Veteran.  Thereafter, in the reports, they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  The Board observes that the 
examination reports from November 2005 and May 2006 do not 
indicate that the examiner reviewed the claims file.  
However, this factor alone does not render these examinations 
inadequate.  In an increased rating claim, the current 
findings are most relevant to an equitable outcome.  As 
nothing suggests that the lack of a claims file resulted in 
the examiner documenting findings inconsistent with the 
medical history outlined in the claims file, the Board does 
not find the November 2005 and May 2006 VA examinations 
inadequate for rating purposes.  Furthermore, the subsequent 
compensation and pension examinations reflect review of the 
Veteran's claims folder along with a comprehensive 
examination of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159 (c)(4).  
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim for a higher rating for diabetes mellitus without 
further development and additional efforts to assist or 
notify the Veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R.
§ 4.7.  All benefit of the doubt will be resolved in the 
Veteran's favor.  38 C.F.R. 
§ 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In an increased rating case the present disability level is 
the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Court has also held that 
factual findings may show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, i.e., staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see Fenderson v. West, 12 
Vet. App. 119 (1999).  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disability.

The Veteran is currently in receipt of a 40 percent 
disability evaluation for his service-connected diabetes 
mellitus, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  He contends that the severity of his disability 
warrants a higher rating.  

Under Diagnostic Code 7913, a 40 percent evaluation is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  "Regulation of 
activities" is defined in Diagnostic Code 7913 as 
"avoidance of strenuous occupational and recreational 
activities."  38 C.F.R. § 4119 (2009).

A 60 percent evaluation applies if diabetes mellitus requires 
insulin, a restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  

A 100 percent disability evaluation is assigned if diabetes 
mellitus requires more than one daily injection of insulin, a 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

VA treatment records show that the Veteran has had diabetes 
mellitus follow-up visits approximately every three months 
during the appeal period.  These records indicate that the 
Veteran's treatment regimen has been modified as his diabetes 
mellitus has proved difficult to control.  In November 2005 
and October 2007, his diabetes mellitus was stated to be 
poorly controlled, and an August 2008 record shows the 
diabetes mellitus to be insulin-resistant.  VA examiners have 
noted that his dosage of insulin is high and that he need 
insulin injections twice a day, one in the morning and one in 
the evening.  At treatment visits, he often reported episodes 
of hypoglycemia occurring once to a maximum of twice per 
week; he could not attribute these episodes to a particular 
cause, and records indicate that he has coped by taking in 
sugar.  Treatment records show that the Veteran has the 
complication of peripheral neuropathy, but no other diabetic 
complications, such as diabetic retinopathy have been noted.   
The Board observes that service connection has been awarded 
for peripheral neuropathy of both upper and both lower 
extremities in an unappealed September 2006 rating decision.  

In addition to the Veteran's treatment records showing 
hypoglycemia, VA examinations consistently document episodes 
of hypoglycemia.  At a November 2005 VA examination, the 
Veteran indicated that he had recurring spells of confusion, 
which the examiner associated with hypoglycemia.  A May 2006 
VA examination report reflects subjective complaints of 
episodes of confusion at night and in the daytime during 
which the Veteran's blood sugar levels were found to be in 
the 60s.  A December 2006 VA examiner indicated that the 
Veteran's diabetes was well-controlled.  However, the Veteran 
denied episodes of ketoacidosis.  At that time, while 
reporting hypoglycemia occurring up to three times per month, 
the Veteran reported that he had not had to restrict his 
activities secondary to his hypoglycemia.  

Despite the evidence showing frequent hypoglycemia, the Board 
concludes that the medical evidence does not support a rating 
in excess of 40 percent.  While the Veteran requires twice 
daily insulin injections, as indicated, the Veteran must 
exhibit episodes of ketoacidosis or hypoglycemia requiring 
frequent hospitalization and treatment appointments and have 
complications that are not separately compensated to warrant 
a rating in excess of 40 percent.  The record clearly shows 
that the Veteran's symptoms do not meet these criteria at any 
time during the appeal period.  Despite extensive discussion 
of hypoglycemia, the Veteran's medical records are silent for 
any episodes of ketoacidosis.  Furthermore, although 
hypoglycemia has been a concern reflected in his treatment 
records and at VA examinations, the Veteran has not been 
hospitalized due to his hypoglycemia.  Rather, his treatment 
records consistently show that he denied recent 
hospitalizations.  He has indicated that he deals with the 
hypoglycemia by ingesting sugar.  Further, his treatment 
appointments occur only every three months, far less than the 
twice monthly visits to a diabetic care provider or 1 or more 
annual hospitalizations contemplated by a higher rating.  
Finally, although the Veteran has complications from his 
diabetes mellitus, namely peripheral neuropathy, erectile 
dysfunction, and coronary artery disease, these disabilities 
are separately service-connected and rated.  

The Board acknowledges the Veteran's statements as to the 
severity of his diabetes mellitus.  The Veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
episodes of hypoglycemia.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). However, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the question of the severity of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Further, the criteria for a rating in excess of 40 
percent for service-connected diabetes mellitus are clearly 
defined and the Veteran's statements as to his symptoms, such 
as experiencing hypoglycemia, also do not show that he meets 
the criteria for a higher rating.
   
Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2009), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, as noted above, the Veteran is in receipt of 
compensation for his peripheral neuropathy, and the medical 
evidence is negative for any other symptoms or complications 
of diabetes mellitus to warrant consideration of alternate 
rating codes.

The Board acknowledges that an extraschedular rating is a 
component of a claim for an increased rating.  Barringer v. 
Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996). The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability at issue are inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1). 
If so, factors for consideration in determining whether 
referral for an extraschedular rating include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun, citing 38 
C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that the Veteran's service-connected 
diabetes mellitus presents such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  His symptoms fall well within 
the criteria delineated in the rating schedule.  The Board 
acknowledges that the record suggests that the Veteran lost 
his last job due to the effects of his diabetes mellitus; 
however, the impact of his symptoms on his duties in one 
particular job does not warrant referral for an 
extraschedular rating.  Moreover, the Board notes that this 
factor is addressed below in the REMAND of the TDIU claim 
below.  As the manifestations of the Veteran's diabetes 
mellitus are fully accounted for by the rating schedule, 
contemplation of their impact on his employment for the 
purposes of an extraschedular rating is not necessary. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  In the present case, however, 
the Board finds that a preponderance of the evidence is 
against the Veteran's claim for a rating in excess of 40 
percent for service-connected diabetes mellitus is not 
warranted.  The 40 percent rating assigned contemplates the 
Veteran's use of insulin and any restriction of diet and 
activities.  Absent competent medical evidence demonstrating 
that the Veteran has episodes of ketoacidosis or hypoglycemia 
requiring hospitalization or twice monthly treatment with a 
diabetic care provider, or complications not compensated 
separately, a rating in excess of 40 percent is not warranted 
in this case.  Based on the foregoing, the Board concludes 
that a rating in excess of 40 percent is not warranted for 
diabetes mellitus at any time during the course of the 
appeal. 


ORDER

A rating in excess of 40 percent for service-connected 
diabetes mellitus is denied.




REMAND

Although the Board has above found that referral for an 
extraschedular rating is not warranted in this case, the 
Board concludes that further information is required to 
adjudicate the Veteran's TDIU claim.  Specifically, the Board 
has determined that an opinion is needed as to whether the 
Veteran's diabetes mellitus, coronary artery disease, or 
peripheral neuropathy together, or separately, resulted in 
his being unable to obtain or maintain substantially gainful 
employment.  

The Board observes that the Veteran has established service 
connection for the following disabilities:  coronary artery 
disease, evaluated as 60 percent disabling from July 12, 
2002; diabetes mellitus, type II, evaluated as 40 percent 
disabling from August 30, 2000; peripheral neuropathy of the 
left upper extremity, evaluated as 10 percent disabling from 
February 18, 2006; peripheral neuropathy of the left lower 
extremity, evaluated as 10 percent disabling from February 
18, 2006; peripheral neuropathy of the right upper extremity, 
evaluated as 10 percent disabling from February 18, 2006; 
peripheral neuropathy of the right lower extremity, evaluated 
as 10 percent disabling from February 18, 2006; and erective 
dysfunction, rated as noncompensable from May 28, 2003.  His 
combined service connected disability ratings were as 
follows:  40 percent from August 30, 2000; 80 percent from 
July 23, 2002; and 90 percent from February 18, 2006.

The record reflects that the Veteran last worked in January 
2005 and has been in receipt of disability benefits from the 
Social Security Administration since January 2005.  The Board 
acknowledges the November 2008 VA examination report, which 
indicates that the Veteran could engage in sedentary work.  
However, the Board finds that this opinion does not 
adequately address the fact that treatment records have noted 
that his diabetes mellitus has been poorly controlled and 
that the Veteran regularly has periods of hypoglycemia.  Barr 
at 312.  The Board observes that the December 2006 VA 
examiner indicated that the hypoglycemic episodes would be 
easy to control, but treatment evidence suggests that that is 
not the case with the Veteran here.  Further, the November 
2008 examiner did not discuss whether, at any point during 
the appeal period the Veteran was unemployable, in particular 
the time when the Veteran lost his job in January 2005.  The 
Veteran contends that the incident or incidents that led to 
his losing his job as a truck dispatcher were the result of 
his diabetes mellitus.  This contention is supported by a 
November 2006 statement by his employer, which indicates that 
the Veteran was having episodes of diabetic amnesia.  

Whether the Veteran's problems at work were due, in fact, to 
his diabetes and associated disabilities, or another cause is 
not entirely clear from the treatment evidence of record.  
Further, given the fact that the Veteran's diabetes mellitus 
is generally remarked to be poorly controlled and he 
consistently reports having hypoglycemia that causes 
confusion, the Board determines that the record raises the 
question as to whether the Veteran may have been unemployable 
due to his service-connected disabilities for a period of 
time, even if his diabetes mellitus symptoms were 
subsequently better controlled so as to improve his ability 
to gain employment.  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination in order to assess whether 
he is, or has at any time been, unable 
to obtain or maintain substantially 
gainful employment solely due to his 
service-connected disabilities.  The 
claims file must be made available for 
review and the examiner's report should 
reflect that such review occurred.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner 
must elicit from the Veteran and 
record, for clinical purposes, a full 
work and educational history.  

Once the review of the record and 
examination of the Veteran is complete, 
the examiner must provide an opinion as 
to whether the Veteran is, or at any 
time was, unable to obtain or maintain 
substantially gainful employment due 
only to his service-connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any nonservice-
connected disorders.

A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  

2.	After completing the above action and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraph, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
December 2008 supplemental statement of 
the case.  If the claim remains denied, 
the Veteran and his representative 
should be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


